Citation Nr: 0520620	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  01-01 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability, and if so, whether the reopened 
claim should be granted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and a Friend (an observer)



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A June 2000 rating decision denied reopening of a claim for 
service connection for a left shoulder disability, and denied 
service connection for a right shoulder disability. However, 
in March 2002 and July 2002 statements, the veteran limited 
his appeal to the issue of service connection for a left 
shoulder disability.

Although the RO, in effect, subsequently reopened and re-
adjudicated the veteran's claim of service connection for the 
left shoulder in June 2003, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board has a legal duty under 38 U.S.C.A. §§ 5108 
and 7104(b), to review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In a February 2005 statement, the veteran appears to be 
raising claims of service connection for various disabilities 
as due to Agent Orange exposure. This matter should be 
addressed specifically to the RO for review and appropriate 
action.

The veteran testified before the undersigned at an April 2005 
hearing at the RO. A transcript of that hearing is of record.

The reopened claim of entitlement to service connection for a 
left shoulder disability, and the claim for service 
connection for PTSD will be addressed in the remand following 
the order section of this decision.

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development for the issue decided herein have been completed

2.  In a September 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left shoulder disability. The veteran was notified of that 
determination, and did not appeal. This is the last final 
decision on any basis.  Previously it had been held by final 
rating action that the shoulder disorder had pre-existed 
service and was not aggravated by service.

3.  The evidence received since the September 1993 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for a left shoulder 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the some regulations implementing it are 
applicable to the veteran's claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received in before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

B. Analysis

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Entitlement to service connection for a left shoulder 
disability was originally denied in May 1987 on the basis 
that the left shoulder disability existed prior to service 
and no aggravation in service had been shown. Subsequently, 
the claim to reopen was finally denied in a September 1993 
rating decision on the basis that new and material evidence 
had not been presented.

The evidence of record that formed the bases for the prior 
denials include the service medical records, post-service 
medical records showing diagnosis of degenerative joint 
disease of the left shoulder in 1987, and statements from the 
veteran. 

The evidence received since the September 1993 rating 
decision includes a December 1978 treatment report showing 
degenerative joint disease of the left shoulder, statements 
from the veteran to the effect that his shoulder was 
dislocated during basic training and he has had continuing 
disability since, and May 2002 VA examination and VA 
outpatient treatment records showing diagnosis of moderately 
severe degenerative joint disease of the left shoulder. 

The evidence of an earlier treatment date closer to 
separation from service tends to support the veteran's 
assertions of continuing symptomatology of the left shoulder 
after service.  It is not cumulative or duplicative of the 
evidence previously of record and is so significant that it 
must be considered to fairly consider the merits of the 
veteran's claim.  Accordingly, it is new and material and 
reopening of the claim is in order. 


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a left shoulder 
disability is granted to this extent.


REMAND

Service medical records reflect that in his January 1963 
enlistment examination, no left shoulder or psychiatric 
abnormalities were noted. 

The veteran had various problems with his left shoulder 
during service, including dislocation in February 1963, a 
reported history of a 1961 left shoulder dislocation, and 
August 1965 injury where x-rays showed a small fragment at 
the inferior border of glenoid which the examiner noted may 
be an avulsion fracture. On October 1966 separation 
examination, he reported a trick shoulder. The physician 
noted a claimed left shoulder dislocation since injury in 
1965, and that the condition existed prior to service (EPTS). 
Post-service records first reflect a diagnosis of 
degenerative changes in 1978.

Applicable criteria provide that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1137.  It is noted that there 
are now new provisions of 38 C.F.R. § 3.304, and a new 
General Counsel's Opinion (3-2003) that have application and 
should be considered initially by the RO.

In light of the above, VA opinion is required as to the 
etiology of the veteran's left shoulder disability. Although 
the veteran was examined in May 2002, the VA examiner did not 
provide an opinion as to the etiology of the left shoulder 
disability, and no review of the claims file is noted in the 
examination.

As regards the claim for PTSD, a May 2002 PTSD Mental Health 
Assessment concluded that the veteran met the requirements 
for a diagnosis of subthreshold PTSD, and not PTSD. However, 
in an April 2005 hearing before the undersigned, the veteran 
testified to ongoing PTSD treatment at VA medical center 
(VAMC) in Durham, and indicated that these records contain a 
diagnosis of PTSD related to the stressful job duties to 
which he was assigned during military service. These 
treatment records are not in the claims file and should be 
obtained.

The Board also notes that although the veteran has asserted 
stressors in a PTSD questionnaire, specific details of the 
stressful incidents or experiences sufficient to verify have 
not been provided. The veteran should be notified of the need 
for verifiable details of the asserted stressors. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.	The RO should take appropriate steps 
to obtain and associate with the 
claims file all outstanding records of 
treatment relating to the veteran's 
mental disorder.  This should 
specifically include all VA PTSD 
treatment records from Durham VAMC. If 
the RO is unable to obtain any 
evidence identified by the appellant, 
it should so inform the appellant and 
request him to provide the outstanding 
evidence. 

2.	The RO should contact the veteran and 
ask him to provide specific details 
concerning the claimed in-service 
stressful events, to include the dates 
and locations of any alleged stressful 
events, as well as full names and 
units of the individuals involved if 
possible.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from 
former service comrades, friends, or 
contemporaneous evidence such as 
letters home detailing with the 
claimed stressors.

3.	The claims file should be returned to 
the examiner who performed the May 
2002 VA left shoulder examination, 
(and if unavailable, to a suitable 
substitute), for an opinion based on 
claims file review, as to the nature 
and etiology of the current left 
shoulder disability. The claims folder 
must be made available to and reviewed 
by the examiner, and the examiner 
should note such review in the 
examination report. The examiner is 
asked to render an opinion as to 
whether it is at least as likely as 
not (that is a probability of more 
than 50 percent), or less likely than 
not, that the left shoulder disability 
is etiologically related to the 
reported incidents during the 
veteran's period of active service.  
Specifically, is it indicated that the 
shoulder was made worse or aggravated 
by service. The rationale for all 
opinions expressed must be provided. 
The veteran may be re-examined if 
necessary. 

4.	The RO should ensure that all 
development has been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

5.	Then, the RO should readjudicate the 
claims based upon a de novo review of 
all pertinent evidence and 
consideration of all applicable 
criteria, including GC Opinion 3-2003 
and the new provisions of 38 C.F.R. 
§ 3.304. If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


